In a special proceeding pursuant to CPLR 5239 to determine adverse claims to certain property, petitioners appeal from a judgment of the Supreme Court, Suffolk County, dated June 12, 1980, which, after a nonjury trial, dismissed the petition. Judgment reversed, without costs or disbursements, and new trial granted, with costs to abide the event. Trial Term abused its discretion in denying petitioners’ application for a short adjournment in the proceedings to procure certified copies of certain out-of-State vehicle regis*636trations regarding the subject matter of the instant case, especially in light of the fact (1) that this was a non jury trial, (2) that the court had taken the position that said documentary evidence was a sine qua non of petitioners’ case and (3) that petitioners’ counsel had indicated to the court that the certified copies could be readily obtained. Moreover, upon the retrial of this matter, the court should welcome into evidence such additional proof as petitioners may be able to adduce regarding their ownership of the vehicles in question, as confusion abounds in the present record regarding the identity of certain of the vehicles claimed by petitioners and listed under different vehicle identification numbers in the Sheriff’s levy. Lazer, J. P., Mangano, Gibbons and Gulotta, JJ., concur.